DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s submission, filed February 24, 2021, has been entered and considered.  Examiner has set forth new prior art rejections in response to the claim amendments, as well as new rejections under 35 U.S.C. 112.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings were received on February 24, 2021.  These drawings are approved.
Claim Objections
Claims 1, 3, and 11 are objected to because of the following informalities:  The comma between “two” and “spaced-apart” is grammatically awkward and should be deleted.  Appropriate correction is required.
Claims 4-7 are objected to because of the following informalities:  The phrase “the one or more channels” lacks antecedent basis due to the amendments to claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 1 and 11, the meaning of the phrase “spaced-apart regions” is unclear.  The reason for this is that the channels actually meet in the middle of the cutter.  See Figs. 5, 7, 8, and 10.  Thus, there is confusion as to whether “spaced apart” actually implies a gap between the two regions or not.
	Claims 3-9, 12-17, 19, and 20 are rejected based on their dependence upon a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Renard et al. (US 4,984,642, hereinafter Renard).
With regard to claim 1, as best understood, Renard discloses a method comprising:
rotating a drill bit (not illustrated, but implied in column 1, lines 47-52) to extend a wellbore into a subterranean formation;
flowing a drilling fluid through the drill bit (mentioned in column 1, lines 47-52); and
directing a plurality of formation cuttings away from one or more cutting elements of the drill bit by moving the cuttings along two spaced-apart regions of arcuate channels and cutting face ridges on at least a portion of a cutting face of the one or more cutting elements (see annotated Fig. provided below—note that the dome-shaped nature of the cutting element as indicated in Fig. 4 necessitates that the ridges and channels are arcuate—at least in the vertical direction—as they follow the domed top of the cutter).

    PNG
    media_image1.png
    453
    526
    media_image1.png
    Greyscale

With regard to claim 4, Renard discloses that the two spaced-apart regions of arcuate channels and cutting face ridges are symmetrical about an axis of symmetry between the two spaced-apart regions of arcuate channels and cutting face ridges (see annotated Fig. provided above, where the vertical dashed line represents the axis of symmetry).
With regard to claim 5, the Fig. 5-6 embodiment of Renard also reads on claim 1.  There are two regions of channels (28’) and ridges (27’).  In this case, the line of symmetry is as shown in the annotated Fig. provided below.  The ridges and channels are arcuate by nature of the dome-shaped top of the cutter.  They are arcuate in the vertical direction.  It can be seen in Fig. 5 that the channels have a variable depth, and thus have essentially infinite “portions” having different depths.

    PNG
    media_image2.png
    416
    412
    media_image2.png
    Greyscale

With regard to claim 7, the one or more channels have uniform depths (Fig. 4).
With regard to claim 8, Renard discloses that the symmetrical pattern of spaced- apart regions of arcuate channels and cutting face ridges cover a majority of the cutting face (Fig. 3).
With regard to claim 9, Renard discloses that the arcuate channels each proscribe a curved arc that spans the cutting face between two portions of the periphery of the cutting face (note that this curved arc is in the vertical direction, resulting from the domed shape of the cutter as seen in Fig. 4). 
Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Beers (EP 0358526 A2).
With regard to claim 21, De Beers discloses a method comprising:
(“rotary drill bits, column 3, line 58) to extend a wellbore into a subterranean formation;
flowing a drilling fluid through the drill bit (not specifically mentioned but essentially inherent in the operation of PDC bits); and
directing a plurality of formation cuttings away from one or more cutting elements of the drill bit by moving the cuttings along an asymmetrical pattern of arcuate channels comprising only a portion of a cutting face of the one or more cutting elements (Fig. 9 illustrates the assymetrical pattern of arcuate channels.  The channels 30 will inherently provide at least some function of directing cuttings away from the cutting elements, given that De Beers teaches the same structure as disclosed by applicant).

    PNG
    media_image3.png
    305
    250
    media_image3.png
    Greyscale

With regard to claim 22, the arcuate channels are uniformly spaced and facing the same direction (see Fig. 9).
With regard to claim 23, each channel proscribes a curved are that spans the cutting face from one portion of the periphery of the cutting face to another portion of the periphery of the cutting face (Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renard in view of DiGiovanni et al. (US 9,376,867, hereinafter DiGiovanni).
With regard to claims 6 and 16, Renard fails to disclose the channels having different depths.
DiGiovanni discloses a drill bit cutter which has channels (34, Fig. 19) in the cutting face, where the channels have different depths (see R1, R2, R3 in Fig. 19).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Renard such that the channels had different depths, as taught by .
Claim 11, 13, 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renard.
With regard to claim 11, Renard discloses a drill bit comprising:
a bit body (not shown but implied in column 1, lines 47-52);
one or more cutting elements (Fig. 3), wherein the one or cutting elements each have a cutting face with two, spaced-apart regions of arcuate channels formed in the cutting face (see annotated Fig. provided above).
	Renard fails to disclose the bit having one or more blades, the blades having pockets, and the cutting elements being inserted into the pockets.
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Renard such that the cutters were placed into pockets within blades, as examiner hereby takes Official Notice that blades having cutter pockets are well known in the art of PDC bits.
With regard to claim 13, Renard discloses that the arcuate channels each proscribe a curved arc that spans the cutting face between two portions of the periphery of the cutting face (note that the curved arc is in the vertical direction, due to the dome-shaped top of the cutting element).
With regard to claim 15, Renard discloses that the two spaced-apart regions of arcuate channels are symmetrically arranged about an axis of symmetry between the two spaced-apart regions (see annotated Fig. 3 provided above).
(Fig. 4).
With regard to claim 19, the Fig. 5-6 embodiment of Renard also reads on claim 11.  There are two regions of channels (28’) and ridges (27’).  In this case, the line of symmetry is as shown in the annotated Fig. 5 provided above.  The ridges and channels are arcuate by nature of the dome-shaped top of the cutter.  They are arcuate in the vertical direction.  It can be seen in Fig. 5 that the channels have a variable depth, and thus have essentially infinite “portions” having different depths.
With regard to claim 20, Renard discloses that each region of arcuate channels includes three of the arcuate channels (Fig. 4 of Renard discloses seven channels, indicating that one region includes three channels, and the other region includes four channels.  The claim’s use of the term “includes” does not preclude a region from having more than three channels).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renard in view of Patel (US 2011/0031036).
With regard to claim 14, Renard fails to disclose that the one or more cutting elements are chamfered along a periphery of the cutting face.
Patel discloses a cutting element with a chamfered edge (see Figs. 5a-5d and paragraph 0087).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Renard by providing a chamfered edge on the cutter, “to (Patel, paragraph 0087).
Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/           Primary Examiner, Art Unit 3676